SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):April 17, 2012 EAGLE FORD OIL & GAS CORP. (Exact name of registrant as specified in its charter) Nevada 000-51656 75-2990007 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 2951 Marina Bay Drive Suite 130-369 League City, Texas (Address of principal executive offices) (Zip Code) (Registrant’s telephone number, including area code) (Former name if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.01 CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANT. Previous independent registered public accounting firm (a) On April 17, 2012, Eagle Ford Oil & Gas Corp.(the “Registrant” or the ‘ Company”) notified GBH CPAs, PC (“GBH”)thatit wasdismissed as theRegistrant’sindependent registered public accounting firm. The decision to dismiss the GBH as the Company’s independent registered public accounting firm was approved by the Company’s Board of Directors on April 17, 2012.Except as noted in the paragraph immediately below, the reports of GBH on the Company’sfinancial statements for the years ended December 31, 2010 and 2009did not contain an adverse opinion or disclaimer of opinion, and such reports were not qualified or modified as to uncertainty, audit scope, or accounting principle. The reports of GBH on the Company’s financial statements as of and for the years endedDecember 31, 2010 and 2009 containedexplanatory paragraphs which noted that there was substantial doubt as to the Company’s ability to continue as a going concern as the Company hadnegative working capital and has suffered recurring losses from operations. During the years ended December 31, 2010 and 2009, the Company has not had any disagreements with GBH on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure, which disagreements, if not resolved to GBH’s satisfaction, would have caused them to make reference thereto in their reports on the Company’s financial statements for such periods. During the years ended December 31, 2010 and 2009, there were no reportable events, as defined in Item304(a)(1)(v) of RegulationS-K. The Company provided GBH with a copy of this disclosure set forth under this Item 4.01 and was requested to furnish a letter addressed to the Securities & Exchange Commission stating whether or not it agrees with the above statements. A copy of the letter from GBH is attached hereto as Exhibit 16.1 New independent registered public accounting firm On April 17, 2012(the “Engagement Date”), the Company engaged RBSM LLP (“RBSM ”) as its independent registered public accounting firm for the Company’s fiscal years ended December 31, 2009 and 2010. The decision to engage RBSM as the Company’s independent registered public accounting firm was approved by the Company’s Board of Directors. During the two most recent fiscal years and through the Engagement Date, the Company has not consulted with RBSM regarding either: 1. the application of accounting principles to any specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company’s financial statements, and neither a written report was provided to the Company nor oral advice was provided that RBSMconcluded was an important factor considered by the Company in reaching a decision as to the accounting, auditing or financial reporting issue; or 2. any matter that was either the subject of a disagreement (as defined in paragraph (a)(1)(iv) of Item 304 of Regulation S-K and the related instructions thereto) or a reportable event (as described in paragraph (a)(1)(v) of Item 304 of Regulation S-K). Item 9.01 Financial Statements and Exhibits (a) Financial statements of businesses acquired. Not applicable (b) Pro forma financial information. Not applicable (c) Shell company transactions. Not applicable (d)Exhibits Exhibit No. Description of Exhibit Letter from GBH CPAs, PC SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EAGLE FORD OIL & GAS CORP. Dated: April 17, 2012 By: /s/ Paul Williams Name: Paul Williams Chief Executive Officer
